Citation Nr: 0404951	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-15 058	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1944 and from August 1944 to February 1946.

In September 2003, the Board of Veterans' Appeals (Board) 
granted a motion submitted by the veteran's representative to 
advance the veteran's appeal on the Board's docket on account 
of the veteran's advanced age and severe health problems.  

In order to reach a fully-informed decision regarding this 
appeal, the Board has supplemented the record with additional 
evidence in the form of a medical opinion from a specialist 
in cardiology who is an employee of the VA, but who has had 
no other involvement with the veteran or his claim.  The 
opinion was received at the Board in November 2003.  Because 
the opinion constitutes new evidence pertaining to the 
appeal, and because the Board will rely upon it in reaching a 
decision, a copy of the opinion was provided to the veteran 
and his representative for review.  An additional 60 days 
were provided for the veteran to submit any additional 
evidence or argument.  The veteran's representative, who had 
submitted a brief in August 2003, submitted an additional 
brief in January 2004.  


FINDING OF FACT

Coronary artery disease was not initially manifested during 
service or within one year after service, and is not causally 
related to a service-connected disability.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated 
during service, is not proximately due to or the result of a 
service-connected disability, and may not be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002), requires the 
VA to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  In this case, the veteran was notified of 
the VA's responsibilities vs. his responsibilities in the 
development of his claims in letters of April 2001, February 
2003, and June 2003.  He was provided with the substance of 
the regulations implementing the VCAA in an April 2003 
Statement of the Case.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO provided the veteran with such a 
notification letter in April 2001, prior to the initial June 
2001 rating decision addressing the veteran's claim for 
entitlement to service connection for coronary artery 
disease.

With regard to the duty to assist in developing evidence to 
support the veteran's claims, we note that VA treatment 
records identified by the veteran were obtained in support of 
his claim.  These records reflect his current disabilities 
and the treatment he receives.  He was also provided with 
several VA examinations.  Additionally private medical 
opinions and the independent VA medical opinion discussed 
above have been obtained and included in his claims file for 
review by adjudicators.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  For these reasons, the Board 
will proceed with adjudication of the issues on appeal.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Laws and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arteriosclerosis becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

History

A rating decision dated in July 1999 granted service 
connection for post-traumatic stress disorder and assigned a 
50 percent evaluation effective from July 1995.  The record 
shows a lengthy history of psychiatric problems variously 
diagnosed.  There are indications that he was treated for 
psychoneurosis as early as October 1946.  

In July 1999, the veteran underwent private cardiac 
catheterization that showed single vessel coronary artery 
disease with 100 percent occlusion of the proximal right 
coronary artery with good collaterals from the left coronary 
system.  There were minimal luminal irregularities involving 
the left anterior descending and circumflex arteries.  

In March 2001, the veteran filed a claim contending that his 
coronary artery disease was secondary to his service-
connected psychiatric disorder.  In support of his claim, he 
submitted the statement of a VA psychiatrist who was of the 
opinion that the veteran had a high degree of anxiety 
secondary to post-traumatic stress disorder that was likely 
aggravating his cardiovascular disease.  The veteran also 
submitted the statement of a private internist who felt that 
the veteran's post-traumatic stress disorder likely caused 
his coronary artery disease.  A VA heart examination in May 
2001 indicated that the veteran's chest pain symptoms were 
sometimes related to stressful situations and at other times 
were not.  The examiner found no correlation between the 
veteran's post-traumatic stress disorder and his long-
standing coronary artery disease.  

In July 2001, the veteran submitted a statement from the 
physician he said had treated him for 18 years for coronary 
artery disease.  That physician said that it was a well known 
fact documented in the literature that stress can lead to 
coronary artery disease.  Since the veteran had been under 
the care of VA for a long time due to service-related post-
traumatic stress disorder, the physician was of the opinion 
that the post-traumatic stress disorder likely caused his 
coronary artery disease.  

A psychiatric outpatient note dated in September 2001 
reflects the opinion of the veteran's treating psychiatrist 
that the service-connected post-traumatic stress disorder may 
have aggravated his cardiovascular disease.  A statement 
dated in September 2001 from a private cardiologist was to 
the effect that the veteran's post-traumatic stress disorder 
"could have aggravated his atherosclerotic coronary artery 
disease."  

A VA heart examination in March 2003 culminated in an 
impression of coronary artery disease without evidence of 
revascularization.  The examiner deferred to the psychiatric 
examiner for an opinion regarding the etiology of the 
veteran's heart disease.  The psychiatric examiner diagnosed 
post-traumatic stress disorder but concluded that it did not 
appear that the veteran's chest pain was related to his post-
traumatic stress disorder.  The psychiatric examiner stated 
that because the chest pain was easily relieved by 
nitroglycerin, it did not appear to be related to anxiety.  
The examiner noted that the veteran was severely affected by 
his post-traumatic stress disorder.  

As discussed above, pursuant to the provisions of 38 C.F.R. 
§ 20.901, the Board obtained a medical opinion from a VA 
physician who is the Chief of Cardiology at the Phoenix VA 
Medical Center, and an associate clinical professor at the 
Medical University of Arizona.  This physician is an expert 
in the field of cardiology and had no previous knowledge of 
or involvement with the veteran and his case.  The physician 
was provided with the veteran's claims file, including the 
medical records described above.  Following a review of the 
veteran's file, the physician noted that the veteran has 
coronary atherosclerosis which was initially diagnosed 
following a coronary angiogram in 1999.  He has suffered from 
and been treated for PTSD essentially since World War II.  
With regard to the question of an etiological relationship 
between the veteran's PTSD and his atherosclerosis, the 
physician rendered the following opinion and explanation:

There is a combination of common sense 
and medical "facts" linking stress in 
its many forms to the development of 
heart disease and coronary 
atherosclerosis.  Stress, however, is not 
considered by the mainstream medical 
community as a major factor in 
determining the cause of atherosclerosis.  
Rather the following list:  age, sex, 
hypertension, diabetes, metabolic 
syndrome; (obesity, hypertension, 
diabetes, hyperlipidemia), 
hyperlipidemia, and smoking.  Noted was 
the patient is a male age 78 (74 at the 
time of the 1999 angiogram) with 
hyperlipidemia (cholesterol 228 and 
triglycerides 203 in 1994).  I was unable 
to discover his smoking history, he did 
not have a history of hypertension, or 
any history of diabetes.

Therefore my conclusion is his chronic 
stress and post traumatic stress disorder 
did not cause his coronary 
atherosclerosis nor significantly 
aggravate its progression.

Analysis

That the veteran's coronary artery disease did not initially 
manifest during service or within one year of his discharge 
from service is clear.  Thus, service connection on a direct 
basis is not warranted; and a chronic disease may not be 
presumed to have been incurred during service.  

The veteran contends that his PTSD and the stress inherent in 
his daily life due to PTSD symptoms such as isolation, 
irritability, frequent angry outbursts, hypervigilance, 
startle response, and the inability to achieve normal sleep 
have caused or aggravated his coronary artery disease.  
Indeed, he has submitted evidence showing that several 
different physicians agree with this theory, including his 
treating physician, a cardiologist and a psychiatrist.  

Weighing against these medical opinions are the reports of 
two VA examinations, the May 2001 cardiological examination 
and the March 2003 psychiatric examination.  Additionally, as 
set forth above, a VA cardiologist who has reviewed the 
veteran's medical records also concluded that "post 
traumatic stress disorder did not cause his coronary 
atherosclerosis nor significantly aggravate its 
progression."

The Board must rely upon the opinions presented by physicians 
with the pertinent expertise, of which there are several in 
the file.  It is the responsibility of the Board to review 
all the evidence of record and reach a conclusion by applying 
the standard of review set forth above.  The United States 
Court of Appeals for the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, although 
the veteran's own contentions are sincere and vigorous, as a 
layperson, he is not competent to provide an informed opinion 
as to the etiology of his heart disease.

Having reviewed all the evidence of record, and considered 
the various medical opinions for and against the veteran's 
claim, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection on a secondary basis.  

The March 2003 VA examiner had the opportunity to perform a 
clinical examination of the veteran in conjunction with 
review of the veteran's claims file.  The October 2003 VA 
expert reviewed the veteran's claims file.  Thus, both of 
these experts reached their medical conclusions only after a 
review of the veteran's medical records, including the 
contrary opinions presented by the physicians listed above.  

The October 2003 expert opinion is particularly persuasive 
because the physician notes the contributing factors, in 
addition to stress, which play a role in the development of 
heart disease.  Of the seven factors listed, the veteran is 
positive for five of them, all unrelated to PTSD.  Although 
the physician did not discover the veteran's smoking history, 
we observe that medical records in the claims file reveal 
that he stopped smoking approximately sixteen or seventeen 
years ago.  

Thus, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for coronary artery disease.  The benefit sought 
is therefore denied.


ORDER

Service connection for coronary artery disease is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



